Citation Nr: 1434618	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for polyarthalgias of the feet and hands. 

2. Entitlement to service connection for polyarthritis of multiple joints including the knees, other than the feet and hands. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 


INTRODUCTION

The Veteran had active military service from February 1989 to November 1996.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of a Department of Veterans Affairs regional office (RO).

In a March 2010 decision, the Board reopened the Veteran's claim for service connection for polyarthritis of multiple joints, including the feet, knees, and hands. The Board then remanded the reopened the claim for additional development.  In a September 2013 rating decision, the RO granted service connection for polyarthragia/arthritis of the hands and feet only, evaluated as 10 percent disabling from December 22, 2004. As reflected in the September 2013 supplemental statement of the case (SSOC), the RO continued the denial of service connection for polyarthritis of joints other than the hands and feet, including the knees. Therefore, that part of the Veteran's appeal concerning service connection for polyarthritis of joints other than the hands and feet, including the knees, remains before the Board. 

In a June 2014 response to a request for an extension of time subsequent to issuance of the September 2013 SSOC, the Veteran's attorney indicates disagreement with the September 2013 RO assignment of a 10 percent rating for polyarthragia/arthritis of the hands and feet. A statement of the case (SOC) has not yet been provided concerning this downstream increased-rating claim, however, nor has the Veteran been given opportunity in response to complete the steps necessary to perfect his appeal of this downstream claim by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement). The appropriate disposition in this circumstance is to remand this downstream claim to the RO via the AMC, rather than merely refer it. Manlincon v. West, 12 Vet. App. 238 (1999) which will be discussed in the remand that follows. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The claims of service connection for polyarthritis of multiple joints including the knees, other than the feet and hands, and a rating in excess of 10 percent for polyarthalgias of the feet and hands require further development. 

In March 2010, the Board reopened and then remanded the claim of service connection for polyarthritis of multiple joints, including the feet, knees, and hands to include obtaining a medical nexus opinion. In a May 2011 VA medical opinion, a VA clinician did not offer any information concerning the Veteran's knees. Then in a November 2012 medical opinion, the same VA clinician opined that while there was a medical nexus between the Veteran's military service and arthritis of the hands and feet shown within a year after service, based on well documented osteoarthritis, classified as polyarthritis, there was no clinical evidence to support the Veteran's knees are actively involved in an arthritic process. 

In contrast to that opinion, service records show the Veteran received treatment for knee pain. Also post-service VA and private treatment records from 2001 report findings indicating the Veteran has multiple joint rheumatoid arthritis, poly arthritis of the joints, and osteoarthritis of the knees. This is in conjunction with the Veteran's post-service knee complaints and symptoms, including pain, stiffness, and crepitus. See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature. Further, in 2002 VA medical examination findings showed the Veteran had some slight limitation of motion and hyperextension of the knees. The Board is aware that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). However, the record presents several contradictions here that require additional medical information, perhaps an X-ray of the knees if deemed necessary, to determine the etiology of the Veteran's knee symptoms, and whether a disability of the knees if shown is related to his military service. 38 C.F.R. § 19.9. 

As already explained, the Veteran is entitled to an SOC addressing his claim of an initial rating in excess of 10 percent for polyarthalgias of the feet and hands, assuming he has not already been provided this SOC. Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92. He also must be informed that he still needs to file a timely substantive appeal (VA Form 9 or equivalent) in response to this SOC, and advised of the length of time he has to do this, to complete the steps necessary to perfect his appeal of this downstream claim to the Board. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a SOC concerning his claim for an initial higher rating for his service-connected polyarthalgias of the feet and hands, if this has not already been done. Manlincon, supra. If the decision issued in the SOC remains adverse to the Veteran, he must be informed that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement), in response to the SOC, to in turn complete the steps necessary to perfect his appeal of this downstream claim to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). Inform him of the time limit he has for perfecting a timely appeal of this additional claim. 

Only if he perfects a timely appeal of this additional claim should it be returned to the Board for further appellate consideration.

2. Schedule the Veteran for a VA medical examination of multiple joints including the knees, other than the feet and hands by a VA physician to determine the etiology of his multiple joint and bilateral knee symptoms. All necessary diagnostic testing and evaluation, including an MRI or X-rays of the knees if indicated, should be performed and the results considered in making this assessment. 

The examiner should review the record in conjunction with the examination, including a complete copy of this remand. The examiner must then provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current multiple joint disability other than of the hands and feet, and any right or left knee disability, is related to the Veteran's military service or if arthritis of any joint other than the hands and feet is shown is it shown within one year after his military service. It is most essential the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3. Then readjudicate the claim of service connection for polyarthritis of multiple joints including the knees in light of this and all other additional evidence. If this claim continues to be denied, send the Veteran and his attorney SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



